DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Newly submitted claims 78-98 are directed to an invention that is independent or distinct from the invention originally claimed which was examined on 10/20/2021. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Previously examined claim 1, drawn to protected setup between two nodes with instructions on acknowledgement and passwords exchange, classified in CPC H04L 9/0844.
II. New claims 78-98, drawn to allocate and share Qos bandwidth to QoS request and to non-QoS request based on availability, classified in CPC H04L 47/76.

The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention I has characteristics of a protected setup between two nodes with instructions on acknowledgement and passwords exchange while Invention II has characteristics of allocate and share Qos bandwidth to QoS request and to non-QoS request based on 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


	Since the Applicant has received an action on the merits for the originally presented invention (Invention I), this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 78-98 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP 821.03.

The amendment filed on 12/20/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the non-elected invention teaches allocate and share Qos bandwidth to QoS request and to non-QoS request based on availability .

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
In the Remark, the Applicant argues that the Examiner fails to enter the “preliminary amendment” filed on August 13, 2021. Examiner respectfully disagrees.
First, the Examiner cannot find any amendment/communication filed by the Applicant on August 13, 2021. There is a Response to Election/Restriction communication filed on August 17, 2021. Nevertheless, below are the timelines and events for this application.
The application was filed on 11/12/2019 with two sets of claims, the original set of claims 1-77 and a preliminary amendment of claim 1 with cancelled claims 2-20. The preliminary amendment appears to come from a different application with a different invention which would come to play at a later time. On 12/10/2019, the Applicant filed another set of claims consisting of the original claims in response to the Office’s request of Notice to File Corrected Application Papers on 12/03/2019. On 06/17/2021, the Examiner mistakenly examined the 12/10/2019 set of claims, as the latest set of claims/amendment, and sent out a Restriction/Election requirement action restricting claims 1-77 of the original amendment. The Restriction/Election required the Applicant to make (i) an election of an invention to be examined and (ii) identification of the claims encompassing the elected invention.
In the Restriction Response dated 8/17/2021, as part of the requirement, the Applicant selected Invention I and submitted new claims 78-98 corresponding to Invention I. The Applicant also traversed the Restriction/Election requirement and 

    PNG
    media_image1.png
    323
    1029
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    279
    979
    media_image2.png
    Greyscale

The Examiner determined the traversal was persuasive, withdrew the Restriction/Election, and examined the Preliminary Amendment (claim 1) filed on 11/12/2019 as indicated by the Applicant’s response (see Non-Final office action dated 10/20/2021).
Upon receiving the Non-Final rejection and realizing that the Preliminary Amendment filed on 11/12/2019 came from a different application with a different invention, the Applicant now argues that the preliminary amendment was the communication filed on 8/17/2021, yet in the Remark of the same date indicated the 
The Examiner determined the argument was not persuasive. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466